Proceeding pursuant to CPLR article 78 to review respondent’s determination, made September 10, 1975 after a hearing, which (1) suspended petitioner’s wholesale liquor license for 10 days, and deferred the said suspension, and (2) imposed a $2,000 bond claim. Determination confirmed and proceeding dismissed on the merits, with costs. Viewing the record as a whole, the respondent’s determination is supported by substantial evidence. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.